Citation Nr: 0731172	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include on a 
secondary basis.

2.  Entitlement to service connection for varicose veins of 
both legs.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of an injury to the lumbar spine, 
postoperative, with degenerative disc disease.

4.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the cervical spine.

5.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 until his 
retirement in August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 2004, the RO granted 
service connection for residuals of an injury to the lumbar 
spine, postoperative, with degenerative disc disease, 
degenerative disc disease of the cervical spine, and for 
diabetes mellitus.  A 10 percent evaluation was assigned for 
each of these disabilities.  In a January 2005 rating 
decision, the RO denied service connection for peripheral 
neuropathy or the upper extremities and for varicose veins of 
both legs.  

The statement of the case issued in August 2005 also 
addressed the issues of service connection for sinusitis with 
allergic rhinitis, and increased ratings for hiatal hernia 
with gastroesophageal reflux disease and hypertension.  
However, since the veteran did not submit a substantive 
appeal with respect to these issues, this decision is limited 
to the issues set forth on the preceding page.

The issues of entitlement to service connection for varicose 
veins of both legs and entitlement to an initial evaluation 
in excess of 10 percent prior to August 16, 2005, for 
diabetes mellitus, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  Peripheral neuropathy of the upper extremities was not 
present during service, and has not been documented following 
the veteran's discharge from service.

2.  The veteran's low back disability is manifested by 
complaints of pain, with objective findings of full range of 
motion.

3.  There is no clinical evidence that his low back 
disability has resulted in incapacitating episodes.  

4.  The veteran's degenerative disc disease of the cervical 
spine is manifested by full range of motion without evidence 
of incapacitating episodes.  

5.  The veteran's diabetes mellitus required medication no 
later than August 16, 2005.  He is not on Insulin.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by active service, nor is it 
proximately due to or the result of a service-connected 
disease or ink.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2007).

2.  An initial evaluation in excess of 10 percent for 
residuals of an injury to the lumbar spine, postoperative, 
with degenerative disc disease, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2007).

3.  An initial evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2007).

4.  An initial evaluation of 20 percent, but no higher, for 
diabetes mellitus is warranted, effective August 16, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In a letter dated in April 2004 the veteran was notified of 
the types of evidence needed to substantiate his claim, to 
include the need to submit evidence showing current 
disability.  The veteran was also advised as to what 
information and evidence that must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that concerns the level of his 
disability.  A July 2004 letter provided the veteran with the 
necessary information regarding his claim for service 
connection for peripheral neuropathy of the upper 
extremities.  A March 2006 letter advised the veteran of the 
evidence needed to establish a disability rating and 
effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's testimony at a hearing before the undersigned, 
service medical records, private medical records, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, and submitted private 
medical evidence to support his claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private 
medical records and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, should also 
be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

The evidence supporting the veteran's claim includes a single 
entry in the service medical records, and his statements.  In 
this regard, the Board notes that the service medical records 
show that in April 1992, he reported that after throwing a 
ball really hard one week earlier, one day later he had pain 
running down from the axilla to the fingers, and tingling.  
He did it again that day, and experienced increased pain.  
The assessment was neuropraxia of the right brachial plexus 
due to hypermobility.  

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence.  In 
this regard, other than the isolated finding in 1992, more 
than 12 years prior to his retirement from service, there are 
no further references in the service medical records to any 
complaints or findings that might be associated with 
peripheral neuropathy of the upper extremities.  

The findings on VA examinations in April and August 2004 are 
pertinent.  In this regard, the Board notes that sensation 
and strength in the upper extremities were within normal 
limits and symmetrical on the April 2004 VA examination.  It 
is also significant to point out that following the August 
2004 examination, the examiner specifically concluded that 
there was no objective clinical evidence of diabetic 
neuropathy of the upper extremities.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  

The Board concludes that the medical findings on examination, 
which fail to demonstrate the presence of peripheral 
neuropathy of the upper extremities, are of greater probative 
value than the veteran's allegations regarding the onset and 
existence of peripheral neuropathy of the upper extremities.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for service connection for 
peripheral neuropathy of the upper extremities.  

	II.  Increased ratings 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of an 
injury to the lumbar spine, postoperative, with degenerative 
disc disease and cervical spine degenerative disc disease, 
and for diabetes mellitus, the Board must evaluate the 
relevant evidence since the effective date of the awards; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Intervertebral disc syndrome (preoperatively or 
postoperatively) should be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent 
evaluation may be assigned.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent evaluation may 
be assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent evaluation may be assigned.  
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  Note 
2.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2007); see also 38 C.F.R. § 4.45 (2007).

A.  Lumbar spine 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  A 
20 percent evaluation is warranted where there is evidence of 
forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

Initially, the Board observes that service connection is also 
in effect for peripheral neuropathy of each lower extremity, 
and for left S1 radiculopathy associated with residuals of a 
lumbar spine injury, postoperative, with degenerative disc 
disease.

The evidence supporting the veteran's claim consists 
essentially of his statements regarding the severity of his 
service-connected low back disability.  During the hearing 
before the undersigned, the veteran asserted that his 
symptoms had increased, that he was never pain free and that 
physical therapy did not alleviate his symptoms.  He added 
that he had spasm of the lumbar spine and limitation of 
motion.  He expressed similar complaints at the time of the 
April 2004 VA examination.  

The evidence against the veteran's claim includes the 
findings on the VA examination conducted in April 2004.  In 
this regard, the Board observes that the only positive 
finding recorded at that time was that there was very mild 
tenderness that was elicited at full flexion of 90 degrees in 
the lower back area and into the left buttock area.  The 
remainder of the examination revealed that the lumbosacral 
spine was non-tender, and that there was full flexion of the 
lumbar spine.  The Board points out that during the hearing 
in September 2006, the veteran conceded that bed rest had not 
been prescribed by a physician as treatment for his low back 
(See Tr. Page 6).  Thus, there is no evidence that the 
veteran experiences any incapacitating episodes associated 
with his low back disability.  

Further, in the absence of limitation of motion of the lumbar 
spine, there is no basis on which a rating in excess of 10 
percent may be assigned even considering his complaints of 
pain and muscle spasm.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's allegations regarding the severity of the 
residuals of an injury to the lumbar spine with degenerative 
disc disease.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for his service-connected low back 
disability.  



B.  Cervical spine 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation may be assigned for 
unfavorable ankylosis of the entire cervical spine.  A 30 
percent evaluation may be assigned where forward flexion of 
the cervical spine is 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 20 percent 
evaluation may be assigned where forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent evaluation may 
be assigned where forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  During the April 2004 
VA examination, the veteran described discomfort in the neck 
area.  An examination disclosed slight discomfort in the 
right trapezius area.  Following the VA neurological 
examination in August 2004, the pertinent diagnosis was 
chronic neck pain due to degenerative disc disease of the 
cervical spine.  

The evidence against the veteran's claim includes the medical 
findings on examination.  It is significant to point out that 
the April 2004 VA examination demonstrated full range of 
motion of the neck.  The vertebral areas were non-tender.  
The diagnosis was cervical degenerative disease, stable.  As 
noted above, following the August 2004 VA examination, the 
diagnosis was chronic neck pain.  The examiner noted that 
there was no objective clinical evidence of cervical 
radiculopathy or cervical myelopathy.  In the absence of 
limitation of motion or clinical evidence of incapacitating 
episodes, there is no basis on which a higher evaluation may 
be predicated, even considering his complaints of pain.  The 
Board concludes, accordingly, that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his cervical spine 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating.

C.  Diabetes mellitus 

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  When manageable by restricted diet only, a 10 percent 
evaluation may be assigned.  Diagnostic Code 7913.  Evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 
C.F.R. § 4.119, Diagnostic Code 7913 and Note 1

In a statement dated August 16, 2005, Joseph F. Farmer, a 
private physician, noted that the veteran was on medication 
for diabetes mellitus.  Since the April 2004 VA examination 
established that the veteran's diabetes was being treated 
solely by medication, the fact that he was subsequently 
prescribed medication for diabetes mellitus warrants a 20 
percent rating, effective August 16, 2005.  Since there is no 
clinical indication that the diabetes requires Insulin or 
regulation of his activities, there is no basis on which a 
rating in excess of 20 percent may be assigned.  


ORDER

Service connection for peripheral neuropathy of the upper 
extremities is denied.

An increased rating for residuals of an injury to the lumbar 
spine, postoperative, with degenerative disc disease, is 
denied.

An increased rating for degenerative disc disease of the 
cervical spine is denied.

A rating of 20 percent for diabetes mellitus is granted, 
effective August 16, 2005, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.


REMAND

The veteran also asserts that service connection is warranted 
for varicose veins of both legs.  The service medical records 
disclose that when the veteran was seen in July 2004, it was 
indicated that he had been diagnosed with varicose veins.  
The veteran has not been afforded an examination following 
his retirement from service to determine whether he currently 
has varicose veins.  

Additionally, the issue still remains whether a rating in 
excess of 10 percent for diabetes is warranted prior to 
August 16, 2005.  See Fenderson, supra.  As noted above, Dr. 
Farmer indicated that the veteran was taking medication for 
diabetes.  It is not clear from the record when medication 
was first prescribed for diabetes.  In his August 2005 
statement, Dr. Farmer indicated that the veteran had been 
seen by another physician about two months earlier, and that 
he thought that the veteran's edema in his ankles was due to 
medication the veteran took for diabetes.  Thus, it is 
essential to determine when the veteran began to take 
medication for diabetes.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AMC/RO for action as 
follows:

1.  The AMC/RO should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for varicose veins and 
diabetes mellitus since his retirement 
from service.  The AMC/RO should 
specifically request this information for 
Dr. Farmer.  The RO should ask Dr. Farmer 
to state when the veteran was first 
prescribed medication for diabetes 
mellitus.  After securing the necessary 
authorizations for release of this 
information, the AMC/RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.

2.  The veteran should then be afforded a 
VA vascular examination to determine the 
nature and etiology of varicose veins.  
All necessary tests should be performed.  
The examiner should state whether 
varicose veins in the legs are present 
and, if so, whether it is at least as 
likely as not that they are related to 
service.  The rationale for any opinion 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

4.  Following completion of the above, 
the AMC/RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


